 



Exhibit 10.5.2

                   
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE   Page of Pages
1            3  

                         
2. AMENDMENT/MODIFICATION NO.
    0016
    3. EFFECTIVE DATE
    Oct 25, 2005     4. REQUISITION/PURCHASE REQ. NO.
   NT1A911-6-0233ML     5. PROJECT NO. (If applicable)    

                         
6. ISSUED BY
DOC/NOAA/AGO
Staff Office & External Clients, AD
1305 East West Highway, Rm 7601
Silver Spring, MD 20910
JOEL L. PERLROTH 301-713-0838x205
    CODE  |   F600120I     7. ADMINISTERED BY (If other than Item 6)
SEE BLOCK 6     CODE  |          

                   
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, and Zip Code)
    þ     9A. AMENDMENT OF SOLICITATION NO.    

          9B. DATE (SEE ITEM 11)    
NEUSTAR, INC
46000 CENTER OAK PLAZA
STERLING VA 201666593
Vendor ID: 00000190
DUNS: 112403295

CAGE: 3DXC3     þ     10A. MODIFICATION OF CONTRACT/ORDER NO.
SB1335-02-W-0175    

        10B. DATE (SEE ITEM 13)
Oct 26, 2001    

             
CODE
    FACILITY CODE    

      11.THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

     
o
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers       o is extended,       o is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning _______ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12.   ACCOUNTING AND APPROPRIATION DATA (If required)       $US          0.00

 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 

             
þ
    A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
     
o
    B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
     
o
    C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
     
þ
    D. OTHER (Specify type of modification and authority)
     FAR 52.217-9 Option to Extend the Term of the Contract (MAR 2000)    

E. IMPORTANT:    Contractor    þ   is not,   o   is required to sign this
document and return ___copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification No.: 0016 is being issued to accomplish the following:
1. To change the Point of Contact to Ms. Maureen Lewis. Her address is as
follows:
U. S. Department of Commerce
National Telecommunications and Information Administration
1401 Constitution Avenue, N.W. Room 4888
Washington, D.C. 20230
      
      
      
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

                          15A. NAME AND TITLE OF SIGNER (Type or print)      
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
JOEL L. PERLROTH            301-713-0838 x205
Contracting Officer
Joel.L.Perlroth@noaa.gov    
15B.CONTRACTOR/OFFEROR

___________________________________________
     (Signature of person authorized to sign)
    15C. DATE SIGNED     16B. United States of America

By   /s/ JOEL L. PERLROTH                        
      (Signature of Contracting Oficer)     16C. DATE SIGNED

10/25/2005    

NSN 7540-01-152-8070
30-105
STANDARD FORM 30 (REV. 10-83) PREVIOUS EDITIONS   Prescribed by GSA FAR (48 CFR)
UNUSABLE   53.243

 



--------------------------------------------------------------------------------



 



  SF30 Continuation of Block Narrative           Page 2 of 3    

Phone 202-482-1892
2. To exercise the next years option for the period October 26, 2005 through
October 25, 2006 in accordance with FAR 52.217-9 Option to Extend the Term of
the Contract (MAR 2000).

 



--------------------------------------------------------------------------------



 



                                                    SCHEDULE     Item No.    
Supplies/Services     Quantity     Unit     Unit Price     Amount    
 
                                             
0002
    OPTION PERIOD ONE

The Contractor must perform the services required by the SOW.
Period of Performance: 365 days, beginning the day after the Base Period expires











      1       YR       0.00         0.00      

 